Citation Nr: 1444624	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-23 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for a bilateral ear disorder, to include bilateral hearing loss.

2.  Service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
January 1978 to July 1978.  The Veteran also had service in the United States Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in December 2010, June 2012, and May 2013.  In June 2012, the Board determined that new and material evidence had been submitted to reopen service connection for a bilateral ear disorder.  In May 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include ascertaining the Veteran's current address, and scheduling the Veteran for a VA examination to help determine the etiology of a bilateral ear disability and tinnitus.  The AOJ complied with the remand instructions except that the June 2013 VA examination report and August 2013 addendum did not provide an opinion as to the etiology of a bilateral ear disorder.  Accordingly, the Board finds that the AOJ did not substantially comply with the May 2013 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in March 2014, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in otology.  In June 2014, the requested VHA opinion was incorporated into the record, and the Veteran and accredited representative were provided with a copy of the VHA opinion.  

Moreover, the Board is granting service connection for bilateral hearing loss and bilateral tinnitus, which constitutes a full grant of the benefits sought on appeal.  Accordingly, there is no prejudice to the Veteran resulting from the AOJ failure to substantially comply with the May 2013 Board directives.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss and bilateral tinnitus disabilities.

2.  The Veteran had an in-service injury to both ears in May 1982.
 
3.  Bilateral hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for bilateral hearing loss and bilateral tinnitus, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  
38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  

Certain evidentiary presumptions such as the presumption of soundness or the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. 
§ 1132 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2013).  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

Sensorineural hearing loss, which considered an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for a bilateral ear disorder, to include bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for bilateral tinnitus.  Walker, 708 F.3d 1331.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and  sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1132 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection Analysis

The Veteran contends that service connection is warranted because the current bilateral tinnitus and bilateral hearing loss resulted from a May 1982 injury when the Veteran's ears failed to pressurize while descending in a commercial plane when reporting to active duty for training, which resulted in severe pain in the ears and head.  Upon examination on the day of the incident, the Veteran was diagnosed with hemotympanum of both eardrums.  See May 1982 H.B. Magruder Memorial Hospital emergency room report.  The Veteran asserted that she experienced decreased hearing since the May 1982 injury and that, after the May 1982 injury, she experienced frequent episodes of tinnitus occurring about one to two times per month, which may last for days.  See December 1983 letter by P.P., M.D.; October 2008 VA examination report; July 2009 VA Form 9.

The Board finds that the Veteran has a current disability of bilateral hearing loss.  The August 2013 VA examination showed that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the Veteran has a current disability of bilateral tinnitus.  The June 2013 VA audiology examination noted that the Veteran reported recurrent tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").   In addition to being competent, the Veteran has shown consistency when reporting the tinnitus symptoms on various occasions during the current claim; therefore, her statements are competent and credible to establish a current tinnitus disability.  See July 2009 VA Form 9; August 2008 and August 2013 VA examination reports.

The Board finds that the Veteran does not have any currently-diagnosed ear disabilities separate and apart from bilateral hearing loss and tinnitus.  At no point during this appeal was the Veteran diagnosed with a bilateral ear disability other than hearing loss and tinnitus.  Moreover, the June 2014 VA otolaryngologist opined that the Veteran does not have any currently-diagnosed ear disabilities separate and apart from bilateral hearing loss and tinnitus.  In reaching this conclusion, the June 2014 VA otolaryngologist noted that an August 2013 VA examination report by an ear, nose, and throat (ENT) physician demonstrated a normal ear examination and an audiogram demonstrated mild flat sensorineural hearing loss but no conductive hearing loss.  Based on a review of the case file and the latest examinations, the June 2014 VA otolaryngologist found no evidence of other ear pathology.  See June 2014 VHA opinion.  Accordingly, the Board will proceed with evaluating the appeal as one for service connection for bilateral hearing loss and bilateral tinnitus.  See Brammer, 3 Vet. App. 223; Sanchez-Benitez, 13 Vet. App. at 285.

The Board finds that the Veteran sustained a bilateral ear injury in May 1982 as a result of her ears failing to pressurize while descending in a commercial plane when reporting to active duty for training.  A June 1982 DA Form 2173 confirmed that the injury as described by the Veteran was incurred in the line of duty.  A May 1982 DD Form 689 showed a diagnosis of hemotympanum of both eardrums and a June 1982 DD Form 689 noted a diagnosis of bilateral otitis media.  Accordingly, the Board finds that the Veteran sustained an injury to both ears in the line of duty in May 1982.  38 U.S.C.A. § 101(21), (24).

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral hearing loss began in service, that is, whether bilateral hearing loss was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of bilateral hearing loss includes a December 1983 report by P.P., M.D., showing a history of complaints of hearing loss since the May 1982 in-service injury.  Moreover, the Veteran asserted on numerous occasions throughout this appeal that she has experienced decreased hearing since the May 1982 injury.  See October 2008 VA examination report; July 2009 VA Form 9.  The Board finds that the Veteran is competent to report the approximate onset of bilateral hearing loss.  Charles, 16 Vet. App. at 374; Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The Veteran's assertions of experiencing decreased hearing since the May 1982 injury are consistent with the medical evidence of record.

Prior to the May 1982 in-service injury, at a September 1979 Army Reserve reenlistment examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
5
LEFT
15
25
20
10
15

After the May 1982 in-service injury, at a December 1983 Central Texas Rehabilitation Center audiology evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
15
LEFT
10
15
10
15
10

Therefore, comparing the two audiograms above shows a threshold shift in hearing, especially in the higher frequencies of the right ear, which is consistent with the Veteran's assertions during this claim as well as her complaints at the time of the May 1982 injury of pain in the right ear more than the left and the clinical findings of hypermobility of the right tympanic membrane more than the left.  See May 1982 H.B. Magruder Memorial Hospital emergency room report.  

The evidence weighing against finding in-service onset of bilateral hearing loss includes the absence of any evidence of complaints of hearing loss between the December 1983 report by P.P., M.D., and the October 2008 VA examination.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current bilateral hearing loss began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(d).  

The Board also finds that the evidence is in relative equipoise on the question of whether the current bilateral tinnitus began in service, that is, whether tinnitus was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of tinnitus includes that, during the October 2008 VA audiology examination, the Veteran reported that after the May 1982 injury she started noticing frequent episodes of tinnitus occurring about one to two times per month, which may last for days.  The Board finds that the Veteran is competent to report the approximate onset of tinnitus.  Charles, 16 Vet. App. at 374; Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

The evidence weighing against a finding of service onset of tinnitus includes lack of complaints of tinnitus at the time of, or immediately after, May 1982 injury and the December 1983 note by P.P., M.D., showing no complaints of tinnitus.  The Veteran explained that the ringing in her ears started at a later time.  It is unclear whether the Veteran meant that tinnitus started at a later time during Army reserve service or after service.  The record also reflects that the Veteran did not have any history of occupational or recreational noise exposure.  Therefore, given the recurrent nature of bilateral tinnitus as reported by the Veteran at the October 2008 VA audiology examination, and resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current bilateral tinnitus began during service, that is, was directly incurred in service after the May 1982 injury.  
38 C.F.R. § 3.303(d).  

The Board notes that the October 2008 VA examination report and the June 2014 VHA opinion provide negative nexus opinions as to the relationship between the current bilateral hearing loss and in-service exposure to acoustic trauma, and the May 1982 injury, respectively.  The Board also notes that the August 2013 VA examination report and the June 2014 VHA opinion provide negative nexus opinions as to the relationship between the current bilateral tinnitus and the May 1982 injury.  However, because the evidence shows that symptoms of bilateral hearing loss and tinnitus began during service, so were "incurred in" service, even though later diagnosed, such medical nexus opinions were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a direct basis because of in-service incurrence or onset of bilateral hearing loss and tinnitus symptoms during service rather than on a relationship (or nexus) between the current bilateral hearing loss and tinnitus and in-service exposure to acoustic trauma or the May 1982 injury in the absence of such symptoms in-service and since service.  See 38 C.F.R. § 3.303(d); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  


For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and bilateral tinnitus is warranted on a direct basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


